DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the Amended Claims of February 1, 2021, Claims 1-14 are pending. Claims 1, 4, 7, and 11 are amended. 
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
As discussed in 37 CFR 1.84, Black and White line drawings are required. Black and white photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. Photographs or photomicrograph 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Claim 1 identifies the sealing element (103) as having both a first diameter (D1) and a second diameter (D2). These reference numbers are not shown in the drawings.
Claim 10 recites two sealing element parts (107a, 107b). There are no elements 107, 107a or 107b in the drawings. Furthermore, the drawings must show every feature of the invention specified in the claims.  Therefore, the fastening element of the sealing element (103 – NOT the drinking hollow element 101) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.
 Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes (US 10166172 – Published January 15, 2015 as US 2015/0014268) in view of Matsukawa (JP 2014155524). 
Regarding Claim 1, Rhodes discloses a pressure equalizer (184) comprising a hollow element having a cup-like section (186) and a tube section (190) that grade seamlessly one into the other. Rhodes also discloses a sealing element (182) having an upper edge (212) with a first diameter and a center part (210) with a second diameter, the cup-like section (186) of the hollow element being accommodated with its upper edge in the second inside diameter of the center part of the sealing element (at bulge 210). Rhodes does not disclose the hollow element is designed to be disassembled into at least two hollow element parts along its longitudinal axis.
Matsukawa discloses a similar drinking tube arrangement comprising a hollow element (11, 21, 41) designed to be to be disassembled into at least two hollow element parts (12a, 12b, 22a 22b, 42a, 42b) along its longitudinal axis. Rhodes and Matsukawa are analogous inventions in the art of hollow drinking tube arrangements. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hollow element of Rhodes to be disassembled into two longitudinal sections as disclosed in Matsukawa in order to more easily clean the drinking tube’s interior surface (Paragraphs 0009-10).
Regarding Claim 2, while Rhodes discloses a sealing element (182), this sealing element is not disclosed to be disassembled into at least two hollow element parts along its longitudinal axis. However, as discussed in Matsukawa, hollow drinking components In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Therefore, one having ordinary skill in the art would recognize and find obvious that making the sealing component of Rhodes to be of a two-part connectable and separable construction as disclosed in Matsukawa is an obvious type variation that would produce only expected results in making such a component easier to clean. 
Regarding Claim 3, Matsukawa discloses the hollow element (21) has a joint-like connection (24a31, 24a41, 24b31, 24b41 – Figures 5-8) that connects the two hollow element parts (22a and 22b) to each other.
Regarding Claim 4, Matsukawa discloses connection elements are provided on an opposite side of the joint-like connection. 
Regarding Claim 5, Matsukawa discloses at least one fastening element (35c 35d, 35e – Figure 9) that reversibly connects the two hollow element parts (42a, 42b) to each other.
Regarding Claim 6, Matsukawa discloses the fastening element are rings. 
Regarding Claim 7, Rhodes discloses the sealing element 182 includes a transverse tube (234) along an axis parallel to a plane defined by the upper edge and passing through a center point of the center part. Rhodes also discloses a central tube (214) connected perpendicularly to the transverse tube (234) that protrudes from the center part (1033) in a direction opposite the upper edge (1031) in a direction opposite the upper edge. 
Regarding Claim 8, as discussed above, one having ordinary skill in the art would recognize and find obvious that making the sealing component of Rhodes to be of a two-part connectable and separable construction divisible along its diameter as disclosed in Matsukawa is an obvious type variation that would produce only expected results in making the component easier to clean.
Regarding Claim 9, as discussed above, one having ordinary skill in the art would recognize and find obvious that making the sealing component of Rhodes to be of a two-part connectable and separable construction with a joint-like connection as disclosed in Matsukawa is an obvious type variation that would produce only expected results in making the component easier to clean and hold the straw in an assembled configuration. 
Regarding Claim 10, as disclosed in Matsukawa, a fastening element would be provided to reversible connect the two to sealing element parts to each other. 
Regarding Claim 12, Rhodes discloses a baby bottle assembly, comprising a bottle-like container (102), a pressure equalizer (182), a screw element (132) and a nipple (130).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Modified Rhodes (US 10166172) in view of Matsukawa (JP 2014155524) as applied to claim 12 above, and further in view of Kershaw (US 2014/0119154).
Regarding Claim 13, Modified Rhodes discloses the limitations of Claim 12 as discussed above. Modified Rhodes does not disclose a coil element having two screw-like coil parts with at least one helical coil part arranged axially in between, the coil 
Kershaw discloses a similar bottle comprising a coil element (14) having two screw-like coil parts with at least one helical coil part arranged axially in between, the coil element being arranged with its helical coil part slidable around a tube element. Modified Rhodes and Kershaw are analogous inventions in the art of containers with tubular elements used for feeding babies as Kershaw explicitly discloses use with baby formula in Paragraph 0005.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Modified Rhodes with the helical coil of Kershaw in order to provide a mixing agitator to aid in creating a homogeneous mixture of the contents that magnifies the inertia caused when shaking the container and lower the time required to fully mix the contents (Paragraph 0010). 
Regarding Claim 14, while Kershaw discloses a sleeve formed in the middle of helical coil, Kershaw does not disclose the sleeve as a separate element designed to be disassembled into at least two sleeve parts. However, as discussed above, one of ordinary skill in the art would recognize and find obvious that such an integral component may be configured as a separable component as an obvious variation that would only produce the predictable result of making that element easier to clean as is typically practiced in the art. 
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The subject matter of claims 2, 7, 8, and 9 would be allowable if more specifically drafted to identify the configuration of sealing element (103) in the various configurations. The following is a DRAFT, SAMPLE claim that may be considered to define allowable subject matter.
Claim 1. (Examiner's Proposed Amendment) A Pressure equalizer (1) comprising:
	- a hollow element (101) having a cup-like section (1011) and a tube section (1013) that grade seamlessly one into the other, and 
	- a sealing element (103) having an upper edge (1031) with a first diameter 
	the cup-like section (1011) of the hollow element (101) being accommodated with its upper edge in the second diameter 
	characterized in that at least the hollow element (101) is designed so as to be disassembled into at least two hollow element parts (101a, 101b) along its longitudinal axis; and 
	wherein the sealing element (103) comprises a transverse tube (1037) and a central tube (1036) connected to said transverse tube (1037) at a right angle to the transverse tube at the center part (1033); wherein
	the sealing element (103) is configured to disassemble into two sealing element parts (103a, 103b) with partition lines formed lengthwise along a longitudinal axis of the transverse tube (1037) or the central tube (1036).

Claim 2. (Canceled)

Claim 7. (Examiner's Proposed Amendment to specify the embodiment of Figure 5) The Pressure equalizer (1) according to claim 1, wherein the sealing element (103) further comprises and upper edge (1031) and a center part (1033) that also are separable into two components along the longitudinal axis of the central tube (1036). 

Claim 8. (Examiner's Proposed Amendment to Specify the Embodiment of Figure 6) The Pressure equalizer (1) according to claim 1, wherein the sealing element is designed so as to be divisible along both a longitudinal axis of the transverse tube and a longitudinal axis of the central tube. 

Claim 9. (Examiner's Proposed Amendment) The Pressure equalizer (1) according to claim 1 

Claim 10. (canceled). 

Claim 11. The Pressure equalizer according to claim 1 in which the sealing element (103) is designed so as to be asymmetrically divisible, with both the transverse tube (1037) and the central tube (1036) being divisible along their longitudinal axis, in which part of the transverse tube (1037) is connected to a part of the central tube (1036).

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIDEON R WEINERTH/Examiner, Art Unit 3736